PER CURIAM.
The Department of Corrections appeals from two orders of the Career Service Commission which purported to estop the State of Florida, the Department of Corrections, and all other state agencies from retroactively collecting, or attempting to collect, salary overpayments made to Department employees, Korpinen and Wood, which stemmed from clerical errors. We find our recent opinion in Department of Corrections v. Career Service Commission, 429 So.2d 1244 (Fla. 1st DCA 1983) to be directly controlling and agree, as stated in that opinion, that where the Department attempts to recover salary overpayments resulting from clerical error and no reduction in pay or disciplinary action is involved, the Commission is without jurisdiction to review the Department’s action.
Accordingly, we REVERSE.
ERVIN, C.J., and MILLS and LARRY G. SMITH, JJ., concur.